DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al (US 20130210524 A1) in view of Sepulveda (US 20050219250 A1).
Regarding claim 1, Otani discloses an information processing apparatus (Otani fig. 1) wherein 
the information processing apparatus stores part shape data indicating shapes of a plurality of kinds of terrain parts forming a terrain in a virtual space, and part arrangement data indicating an arrangement of the terrain parts in the virtual space (Otani fig. 2, [0028], “The (field 40 - interpreted as suggesting stored shape data indicating shapes of a plurality of kinds of terrain parts forming a terrain in a virtual space) includes … the front side (the lower side of the image shown on the display unit 13 in the illustrated example), … the back (the upper side of the image) (front and back sides interpreted as suggesting stored part arrangement data indicating an arrangement of the terrain parts in the virtual space).”), 
the information processing apparatus executes: 
deforming each of the terrain parts relative to the terrain formed by disposing the terrain parts based on the part arrangement data (Otani [0057], “The game machine 1 deforms the field object 140 such that the front side of the range of vision for the virtual camera 145 becomes flat while the back side thereof is curved … the display unit 13 shows the field 40 provided with the flat portion 41 (each of the terrain parts, at the front, relative to the terrain formed by disposing the terrain parts is deformed based on the arrangement) at the front and the curved portion 42 at the back”)
rendering the virtual space including the terrain formed of the terrain parts deformed by the deforming, based on a virtual camera (Otani fig. 2, [0036], “”; [0040], “The image generating unit 24 in the processing unit 10 … performs so-called rendering … the range of vision for the virtual camera 145 (based on a virtual camera) in the state shown in FIG. 3 and the lower section in FIG. 4 is displayed as shown in the example of FIG. 2.”; [0057], “the display unit 13 shows the field 40 provided with the flat portion 41 at the front and the curved portion 42 at the back.”).
Otani, suggests (see above) but does not expressly disclose (highlighted portions) the information processing apparatus stores part shape data indicating shapes of a plurality of kinds of terrain parts forming a terrain in a virtual space, and part arrangement data indicating an arrangement of the terrain parts in the virtual space
However, Sepulveda, in the similar field of endeavor, cited as further support, discloses (highlighted portions) the information processing apparatus stores part shape data indicating shapes of a plurality of kinds of terrain parts forming a terrain in a virtual space, and part arrangement data indicating an arrangement of the terrain parts in the virtual space (Sepulveda fig. 1, [0075], “CG model 151 includes a number of three-dimensional (3D) surfaces 152 (stored part shape data indicating shapes of a plurality of kinds of surface/terrain parts) … animation curves 153 (stored part arrangement data indicating an arrangement of the surface/terrain parts in the virtual space)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include surface parts as well as surface animation data in Otani as disclosed by Sepulveda. This would have been done to include additional animation data that could be used to generate a variety of modifications to virtual objects in the virtual environment.
Regarding claim 2, Otani in view of Sepulveda discloses the information processing apparatus according to claim 1, and further suggests wherein in the deforming, each of the terrain parts disposed in the virtual space is deformed by adding, to vertices of the terrain part, a displacement depending on a coordinate in the virtual space of the vertex (Sepulveda [0109], “As depicted in FIG. 7C, each vertex 405 on sphere 401 associates, or binds, to the closest triangle 404 on binding surface 403. Appropriate offsets (displacement) and frame of coordinates (displacement is add to vertices 405 based on coordinates in virtual space) are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Otani further with Sepulveda to add vertex displacement techniques. This would have been done to enable detailed animation features that can be modified to create enhanced animations. See, for example, Sepulveda [0110], “Thus, the wrap deformation algorithm allows for a great amount of local control of deformations.”
Regarding claim 4, Otani in view of Sepulveda discloses the information processing apparatus according to claim 2, and further discloses wherein in the deforming, 
the displacement is determined based on a function representing a predetermined waveform, and the coordinate in the virtual space (Sepulveda fig. 2 - exemplary functions, 153, that represent predetermined waveforms; Sepulveda [0109], “Appropriate offsets (displacement) and frame of coordinates (displacement is add to vertices 405 based on coordinates in virtual space) are calculated in these binding operations.” ; [0151], “input polygonal mesh 402 deforms under animation curves”).
Regarding claim 5, Otani in view of Sepulveda discloses the information processing apparatus according to claim 2, and further suggests wherein the part shape data is set so as to allow vertices in an adjoining portion of adjoining terrain parts in the virtual space to share the same position (Otani fig. 2; [0028], “The illustrated field 40 includes a flat portion 41 at the front side (the lower side of the image shown on the display unit 13 in the illustrated example), while a curved portion 42 is shown at the back (the upper side of the image). The flat portion 41 (shape data) are continuous (vertices in an adjoining portion of adjoining terrain parts, front and back, in the virtual space to share the same position).”)
Regarding claim 6, Otani in view of Sepulveda discloses the information processing apparatus according to claim 1, wherein 
each of the terrain parts has a three-dimensional shape having a predetermined shape in a lateral direction and a depth direction of the virtual space (Otani figs. 2-3; [0030], “the game machine 1 positions a field object 140 … in the three-dimensional virtual space. The field object 140 is corresponding to the field 40 (terrain parts 40 in 3D have a shape in the X/lateral and Z/depth direction) in FIG. 2, and is a three-dimensional object”), and 
the part arrangement data indicates an arrangement of a plurality of terrain parts having the predetermined shape in the horizontal and depth directions, where the terrain parts are disposed in the horizontal and depth directions of the virtual space (Otani figs. 2-3; [0028], “The illustrated field 40 includes … the front side (the lower side of the image shown on the display unit 13 in the illustrated example), … the back (the upper side of the image) (front and back sides interpreted as suggesting stored part arrangement data indicates an arrangement of a plurality of terrain parts having the predetermined shape in the horizontal and depth directions – see fig. 2).”; [0030], “the game machine 1 positions a field object 140 … in the three-dimensional virtual space. The field object 140 is corresponding to the field 40 (terrain parts 40 in 3D have a shape in the X/lateral and Z/depth direction) in FIG. 2, and is a three-dimensional object”).
Regarding claim 7, Otani in view of Sepulveda discloses the information processing apparatus according to claim 1, and further suggests wherein the information processing apparatus further executes deforming the terrain by converting a vertex position of each of the plurality of terrain parts forming the terrain so as to deform the entire terrain formed by disposing the terrain parts into a curved shape (Sepulveda [0112], “Referring now to FIG. 8, there is shown a sample portion of a deformation pipeline 100 … deformations on the proxy model 402 then transfer to the vertices in DDS 106 Binding items 503 … BindingItems find a binding point on the binding curve of the parametric curve and get new coordinate positions for the surfaces on CG model 502 from deformation module 103B (converting a vertex position of each of the plurality of terrain parts forming the terrain so as to deform the entire terrain formed by disposing the terrain parts into a curved shape).”)
Claim 10 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 10.
Additionally, Otani discloses non-transitory computer-readable storage medium having stored therein an information processing program, the program causing a computer of an information processing apparatus to execute (Otani [0020], “The processing unit 10 reads out a game program 31 stored in a secondary storage unit 12 to a primary storage unit 11 and executes it, to perform various types of arithmetic processing for a game (e.g., processing for generating a game image displayed on a display unit 13, processing for determining an 
Claim 11 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the non-transitory computer-readable storage medium of claim 11.
Claim 13 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the non-transitory computer-readable storage medium of claim 13.
Claim 14 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the non-transitory computer-readable storage medium of claim 14.
Claim 15 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim6. As such, the mapping and rejection of claim 6 above is considered applicable to the non-transitory computer-readable storage medium of claim 15.
Claim 16 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the non-transitory computer-readable storage medium of claim 16.
Claim 19 recites an information processing system which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the information processing system of claim 19.
Claim 20 recites an information processing method which corresponds to the function performed by the apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the information processing method of claim 20.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Sepulveda and further view of Mihara (US 20080180443 A1).
Regarding claim 3, Otani in view of Sepulveda discloses the information processing apparatus according to claim 2, and further discloses wherein the information processing apparatus includes
a graphics processor (Sepulveda [0177], “a specialized graphics card for performing computer animation operations”), 
the part shape data contains at least vertex data (Sepulveda [0009], “surfaces are made out of a number of control vertices”) 
	But does not disclose (missing feature highlighted where applicable)
a graphics processor having a vertex shader function, 
the graphics processor executes the deforming using the vertex shader function
However, Mihara discloses 
(missing feature highlighted where applicable)
a graphics processor having a vertex shader function (Mihara [0124], “vertex processing is performed by use of a vertex shader of the GPU”)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Otani further with Mihara to utilize a vertex shader in a GPU to perform deformation. This would have been done to improve the speed and performance of processing in Otani and thereby improve the operations of the system and provide an enhanced user experience.
Claim 12 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the non-transitory computer-readable storage medium of claim 12.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Sepulveda and further view of Leedom (US 20080180443 A1).
Regarding claim 8, Otani in view of Sepulveda discloses the information processing apparatus according to claim 1, but does not disclose wherein the information processing apparatus executes updating including at least one of addition, removal, and replacement of the terrain part in the virtual space according to a user's instruction, and storing the part arrangement data based on the updating
However, Leedom discloses 
the information processing apparatus executes updating including at least one of addition, removal, and replacement of the terrain part in the virtual space according to a user's (closing the space interpreted as an equivalent of an addition of a terrain). FIG. 6b shows the image of a user moving (user instruction) vertex 609 towards edge 624. When the vertex 609 is within the snap tolerance region of edge 624, the vertex will snap to edge 624.”), and 
storing the part arrangement data based on the updating (Leedom, col. 17, l. 48, “Data generated at the client device (e.g., a result of the user interaction) can be received from the client device at the server. (exemplary storing the part arrangement data based on the updating)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Otani further with Leedom to update surface portions based on user input. This would enable a user to interact with the system and engage in a variety of gaming, designing or similar virtual operations.
Regarding claim 9, The information processing apparatus according to claim 8,  but does not disclose wherein in the updating, when the terrain part is added in the virtual space, the added terrain part is disposed in the virtual space with vertices in an adjoining portion of the added terrain part and another terrain part adjoining the added terrain part sharing the same position.
However, Leedom discloses when the terrain part is added in the virtual space, the added terrain part is disposed in the virtual space with vertices in an adjoining portion of the added terrain part and another terrain part adjoining the added terrain part sharing the same position (Leedom, “An example method of closing the space may be performed by moving (added terrain part/represented by the closed space, is disposed in the virtual space with vertices in an adjoining portion of the added terrain part and another terrain part, 600b, adjoining the added terrain part share the same position)”). The motivation to modify Otani further with Leedom is the same as claim 9.
Claim 17 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the non-transitory computer-readable storage medium of claim 17.
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the apparatus of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the non-transitory computer-readable storage medium of claim 18.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616